Citation Nr: 1643684	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the pharynx, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2013, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND
 
The Veteran asserts that he has squamous cell carcinoma of the pharynx that is related to exposure to Agent Orange during his service in the Republic of Vietnam.  

In September 2016, the Veteran's representative submitted argument essentially stating the exposure to Agent Orange in some Vietnam veterans may result in depressed immune system function rendering them susceptible to viral infection that is related to squamous cell carcinoma in the oral cavity and tonsils.  The representative's argument includes citation to medical studies.  The representative also submitted a copy of a Board decision for another veteran which it is asserted shows that a correlation has been found between exposure to Agent Orange and squamous cell carcinoma of the pharynx. 

VA progress notes, dated beginning in May 2011, note squamous cell carcinoma of the pharynx.  A VA progress note, dated in September 2011, shows that the physician noted, "I continued to believe that this is primarily not just a hypopharyngeal lesion but also a laryngeal lesion as it involved the medial wall of the piriform sinus abutting the endolarynx.  The patient has had a rejection from the board on Agent Orange I believe this should be reviewed."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. §  3.307 (d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (emphasis added).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Board decisions are not precedential and the Board is not required to be consistent in its decision making.  See 38 C.F.R. § 20.1303.  Rather, Board decisions are subject to variance.  Hudgens v. Gibson, 26 Vet. App. 558, 566 (2014) (Kasold, J. dissenting).  

The Board notes that a medical manual, article, or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).

Presumptive service connection may not be established under 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as a result of metastasis of a cancer that is not associated with herbicide exposure.  See, e.g., 38 U.S.C.A. § 1113(a); VAOPGCPREC 18-97 (May 2, 1997); Darby v. Brown, 10 Vet. App. 243 (1997).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The Veteran has not yet been afforded an examination, and an etiological opinion has not been obtained.  Under the present circumstances, the Board finds that the Veteran should be afforded an examination, and that an etiological opinion should be obtained.  McLendon.  

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether or not his squamous cell carcinoma of the pharynx is related to his service.  The claims file must be provided to the examiner in connection with the examination, and the examiner should indicate that the claims file has been reviewed. 

The examiner should be informed that the Veteran's active duty was between September 1963 and August 1967, that he had service in Vietnam, and that his exposure to herbicides during service in Vietnam is presumed. 

The examiner should provide opinions as to the following:

a) Whether the Veteran's squamous cell carcinoma of the pharynx is properly characterized as a "respiratory cancer," and; 

b) Whether the Veteran has squamous cell carcinoma of the larynx, and, if so, whether his squamous cell carcinoma of the larynx developed as a result of metastasis of a cancer, and, if so, from which part of the body, and;

c) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's squamous cell carcinoma of the pharynx was manifested during, or otherwise caused by, active duty service or any incident therein, to include as due to Agent Orange exposure.

d) The examiner is requested to comment upon the Veteran's representative's September 2016 citation to a medical study, and the assertion that exposure to Agent Orange may result in depressed immune system function rendering some veterans susceptible to viral infection that is related to squamous cell carcinoma in the oral cavity and tonsils.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations, not previously provided, considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The claims files should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

